Roan, J.
1. There was no error in overruling the demurrer. If it was necessary to allege that the prosecutor sustained loss, this requirement was complied with by the allegation that he was “cheated and defrauded” in a named sum. The words “cheated and defrauded,” by necessary implication, assert loss.
2. The assignments of error as to the admission of certain testimony to which objection was made depend wholly upon the point raised by the demurrer, and are without merit.
3. The evidence authorized the verdict, and there was no error in refusing a new trial. Judgment affirmed.